Case 1:19-cv-00126-CFC-SRF Document 46 Filed 12/03/19 Page 1 of 2 PageID #: 848



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 ALLERGAN USA, INC. and            )
 ALLERGAN INDUSTRIE SAS,           )
                                   )
                 Plaintiffs,       )
                                   )                    C.A. No. 19-126 (CFC) (SRF)
           v.                      )
                                   )
 PROLLENIUM US INC. and PROLLENIUM )
 MEDICAL TECHNOLOGIES INC.,        )
                                   )
                 Defendants.       )

                          JOINT MOTION FOR CONFERENCE
                      TO RESOLVE PROTECTIVE ORDER DISPUTES

        Plaintiffs Allergan USA, Inc. and Allergan Industrie SAS and Defendants Prollenium US

 Inc. and Prollenium Medical Technologies Inc. respectfully move this Court to schedule a

 conference to address outstanding disputes regarding the following protective order matters:

           Whether the protective order in this case should provide an outside counsel’s eyes

            only tier of confidentiality, and the form of the ‘confidential’ tier.

           Whether the protective order should require the disclosure of certain of a proposed

            expert’s prior retentions as a prerequisite to that expert’s access to confidential

            information.

           Whether the protective order should require independent outside litigation support

            persons or firms to sign an undertaking to abide by the protective order.

        The following attorneys, including at least one Delaware Counsel and at least one Lead

 Counsel per party, participated in a verbal meet-and-confer by telephone on: August 27, 2019:

        Delaware Counsel: Jack Blumenfeld (Plaintiffs); Andrew Mayo (Defendants)

        Lead Counsel: Luke Shannon and Helena Berezowskyj (Plaintiffs); John Harbin

 (Defendants)
Case 1:19-cv-00126-CFC-SRF Document 46 Filed 12/03/19 Page 2 of 2 PageID #: 849



 Mr. Shannon and Mr. Harbin conferred again about these issues by telephone on October 28, 2019.

        The parties are available for a conference before or after the oral argument on plaintiffs’

 motion to dismiss set for December 10 at 10:00 a.m., or for a teleconference on December 18 or 19.

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP                 ASHBY & GEDDES

 /s/ Jeremy A. Tigan                                  /s/ Andrew C. Mayo

 Jack B. Blumenfeld (#1014)                           John G. Day (#2403)
 Jeremy A. Tigan (#5239)                              Andrew C. Mayo (#5207)
 1201 North Market Street                             500 Delaware Avenue, 8th Floor
 P.O. Box 1347                                        P.O. Box 1150
 Wilmington, DE 19899                                 Wilmington, DE 19899
 (302) 658-9200                                       (302) 654-1888
 jblumenfeld@mnat.com                                 jday@ashbygeddes.com
 jtigan@mnat.com                                      amayo@ashbygeddes.com

 Attorneys for Plaintiffs                             Attorneys for Defendants



 SO ORDERED this                day of December, 2019.



                                                           United States Magistrate Judge




                                                  2
